Title: To James Madison from James Leander Cathcart, 16 May 1801
From: Cathcart, James Leander
To: Madison, James


					
						No. 6
						Triplicate
						Sir
						Tripoli in Barbary May the 16th. 1801.
					
					The following is a Journal of occurences since the date of my dispatches forwarded 

direct to America by our Consul at Tunis.
					On April the 19th. I received a packet from Mr: Eaton at Tunis which came enclosed 

to Mr. Nissen containing letters from Messrs. Smith and OBrien, from the former of the 10th. 

of November & 4th. of February in which I am inform’d that several of my dispatches have 

been forwarded to the Department of State: Mr. Smith communicates to me his entire 

approbation of the manner in which I had conducted our affairs & says the steps which I had 

informd him I should take seem’d well calculated to avert any impending dangers untill I 

should receive instructions from the President & observes that untill we have a sufficient force 

in the Mediterranean to protect our commerce we must give money in order to prevent the 

ruin of our commerce & capture of our fellow Citizens, and hopes that government are fully 

sensible of the expediency of sending some strong Frigates into the mediterranean and that 

some are already on their way in which hope I join him most cordially.  Mr. Smith 

acknowledges the receipt of a Circular but adds that by his last letter from Algiers Consul 

OBrien gives him hopes that the steps he has taken at Algiers (of which you are informd I 

having forwarded Mr. OBriens letters to me in my dispatch No. 3. of this year) will have been 

sufficient to avert for the present the Bashaws menaces.  The letters from Consul OBrien were 

dated the 31st. of December (which I have already forwarded in triplicates some observations 

on the back thereof excepted which I did not before receive & are of no consequence 

whatever) 19th. of January & 2d: and 20th. of February.  “On the back of his letter of the 

19th. of January is wrote the following paragraph “this letter under cover to Consul Eaton and 

unsealed is for him to peruse and to inform me that it is so far as Tunis proceeding upon his 

Journey to Tripolia, the same time I will thank Consul Eaton to ask Azulai if by this conveyance 

that he received the Deys letter for the Bashaw of Tripolia as it is orderd to be there given to 

the Algerine Vikil, whom is to forward it officially to the Son of Aly Bashaw.”  If any such letter 

has really arrived here it has been kept a profound secret from me, notwithstanding I have 

made every possible enquiry and the result shews that it has either never arrived or the 

Bashaw has despised its contents; in either case the effect produced is the same.  I had 

recommended to Mr. OBrien to forward the Deys letter to Mr. Eaton in order to have it 

translated by Mr. Adamson who translated the alteration in our Treaty which I presume was a 

more proper conveyance than the one alluded to.  Mr. OBrien had bribed the Secretary at 

Algiers very properly, in order that he might write more forcible.  His forwarding the letter in 

the manner I had advised could have been attended with no difficulty; enclosed is the 

duplicate of his letter of the 2d. of February and in his of the 20th. he acknowledges several 

of my communications & informs me of his having received intelligence of the copys which he 

forwarded having arrived at Alicant wherein he informs the Consuls that the precaution I have 

taken is necessary.  This in my opinion indicates that he placed no great confidence in the 

promises of the most impotent Dey of Algiers.  At the same time he expresses his 

expectation that the presents he has forwarded and the Deys letters to the Bashaw will give a 

temporary security to our affairs untill our Frigates arrive in this sea, and adds that without 

them & cash we cannot hold to our moorings in which opinion I perfectly coincide with him. “He likewise observes that by making such extraordinary concessions to Tripoli will be the 

means of the other Regencys increasing their demands upon us (to which give me leave to 

add that by our burning and sinking a few of their Cruisers it will not only be of service to us 

here but will in a great measure prevent Tunis & Algiers from breaking with us, for I assure 

you none of them are fond of fighting, the are only calculated to plunder) which I am certain 

will be the case.  For my ideas on this subject I refer you to my correspondence with Mr. 

OBrien which I presume he has forwarded to the Department of State and my dispatches 

since last May.  Mr. OBrien informs me that the Swedish Consul at Algiers has wrote very 

pressingly to Sweden to prevent his King from ratifying Mr. Tornquists agreement & says he is 

confident that the Son of Aly Bashaw will never get the stipulated cash & annuity.  The Danish 

Consul here has informed me that the Danes will never pay the annuity, that Comodore 

Koefoed would have been here with a Ship of the line and some Frigates long ago to adjust 

this affair had it not been for their disturbance with Great Britain which has been unfortunate 

for us, for I had arranged our affairs in such a manner that the Danes would have adjusted 

theirs first, which would have given us a respite for several months, in which time no doubt I 

would have received instructions from the President, but their disturbance with great Britain 

deranged all my plans and made us immediately the object of the Bashaws cupidity.  The rest 

of Mr. OBriens communications indicate that no confidence ought to be placed in either the 

Dey of Algiers or the Bashaw of Tripoli in which sentiment I agree with him most sincerely, & 

will take the liberty to make a triumvirate, by adding the Bey of Tunis.  Nothing happend but 

repititions of what I have already inform’d you untill the 25th. of April when I paid my 

respects to the Bashaw in consequence of the Grand Bairam or festival which occasioned my 

sending his Excellency a letter with a translation in Italian enclosure No. 1.  My motive for so 

doing was to counteract a report that Bryan McDonogh had raised that I have received orders 

from government to adjust the affairs of the United States with the Bashaw, but that I would 

not through personal enmity to his Excellency, & to endeavor to prolong the time untill I 

should receive certain intelligence from Malta of my Circulars having arrived of which I have 

forwarded upwards of forty since last February.
					On the 30th. of April I received an answer from the Bashaw through the organs of Farfara 

which inform’d me that he had desired him to inform me that he would consider of the 

contents on my letter and was otherwise calculated to lull me into a false security.  I likewise 

received intelligence from Malta that my Circulars were forwarded to Italy and London.
					On the 9th. of May Morad hoisted the collors of all Nations on board his Ship in 

consequence of the Bashaw & his Sons going on board of some vessels in the harbor.  Two 

Flags of the United States were hoisted on the fore top mast stay where Prize Collors are 

hoisted & under the Neapolitan flag, a nation at actual War with this Regency.  I immediately 

sent my Drogoman to wait untill the Bashaw came on shore and desired an Audience.  The 

Bashaw answerd that he was sea sick, and desired him to tell me to make my communications 

to Ciddi Mohammed Daguize & he would send me an answer by the same person.  I 

accordingly waited upon him & requested he would ask the Bashaw in my name whether he 

was at War with the United States.  If he answerd in the affirmative I requested to have leave 

to embark my family immediately. If in the negative I demanded that the person who had 

dared to insult our Flag without orders should immediately be punish’d.  The Bashaw answerd 

that he had given no orders to hoist the Flag forward, that as yet he was at Peace with the 

United States.  He than orderd all the Flags to be haul’d down immediately, and desired Ciddi 

Daguize to inform me that he was determin’d to settle his affairs with the United States 

immediately that if we arranged, I should have satisfaction, that if not he would take down 

our Flagstaff next day.  This seems to me sufficient evidence that the Flags were hoisted by 

the Bashaws Orders.  Ciddi Daguize inform’d me that the Bashaws great objection was to the 

lenght of time, that if I would agree to give him the promised cash & presents for eight 

months time only that their yet was a probability of adjusting this affair.  I informd him that I 

should be deceiving the Bashaw was I to promise him, that answers could arrive in that time, 

& after five different discussions I told Daguize to inform the Bashaw that I would give him 

the presents & cash stipulated; for him to state his demands to the President and to wait one 

year for his answer.  Daguize made the report and inform’d me that the Bashaw had rejected 

my offer, & was determined upon War unless I enterd into a negociation,  “to alter the Treaty 

& promise the annuity were stipulated as the only means of accomodation, that the sum 

probably might be reduced considerably providad we agreed to the said, but if War was 

declared that he would ask a much larger sum.”  I answerd that he might ask what he pleased 

but that it was a quære whether he would get it, and negatived the whole.  In the evening 

Siddi Daguize sent for the Danish Consul Mr. Nissen, who is intimate with me, and desired him 

to try to persuade me to make a spontaneous offer of forty thousand dollars & the presents 

for the Bashaw to wait ten months for the Presidents answer but that he would advise me to 

try, and that I might depend upon his influence. I requested Mr. Nissen to inform Daguize 

that I was surprized he should send me such a message after what I had informd him so often 

in the presence of Farfara, that if the peace of the United States depended upon reducing the 

time to ten months, that I was ready even to make that sacrifice, but that it was entirely out 

of my power to increase the sum in cash, let what would be the consequence. Mr. Nissen 

returned & informed me that the Bashaw had given orders to take down our Flagstaff in the 

morning, & Ciddi Daguize had advised him to tell me to send Mrs. Cathcart & family to some 

of the other Consuls houses for fear of her being alarm’d at the event.
					Sunday 10th.  We waited with anxiety untill after eleven oClock but the Bashaw sent 

no person to take the Flagstaff down.  I call’d on Daguize and endeavor’d to settle upon the 

terms of yesterday but without effect.  Nothing took place but repetitions & finding a War 

inevitable endeavor’d to form a precedent in this Regency, and demanded and obtain’d a 

promise from the Bashaw that no captures should take place untill forty days after declaration 

of War; but I do not believe he is sincere & for that reason have not mentioned this 

circumstance in my Circulars, lest it might be the means of giving my fellow Citizens a 

security that does not exist nor ever will untill we have three or four of our Frigates stationed 

constantly in this river of thieves; but I think we are in no great danger as I have forwarded 

so many Circulars since February last, that the fault of our Consuls in not publishing them or 

the obstinacy of our mariners in comeing to sea after receiving information can only be 

assign’d as reasons for even a probability of any of our Vessels falling into their hands.
					Monday 11th.  The remainder of yesterday and part of to day I got in as many of 

our passports as possible.  Their yet remains four which I am affraid I will not get.  Morad has 

absolutely refused to give his up; but the are old consequently of no use.  “The Bashaw 

sent to me at meridian to grant a passport for a Brig which I gave immediately (enclosure No. 

2) not only for her passage to Tunis but likewise back to Tripoli as I was convinced the 

Bashaw wanted to justify his conduct to the Dey of Algiers provided any questions should be 

ask’d, by saying the American Consul had refused to grant him Passports.  The manner I have 

it wrote, will likewise serve to inform any of our arm’d Vessels if any their are in this sea of 

the state of our affairs at Tripoli. This evening 10     at Six P.M. Hadgi Mahamude la Sore the same that went to Algiers in 

the Hamdullah came to the American House & told me not to be alarme’d for the Bashaw had 

sent him to inform me that he declared War against the United States and would take down 

our Flagstaff on Thursday the 14th. inst.” that if I pleased to remain in Tripoli I should be treated with respect, but if I pleased I might go away.  I sent my 

compts. to the Bashaw and inform’d him that it was not at my option as I had positive 

instructions not to remain an instant after a declaration of War took place, and that I should 

charter a Vessel to morrow if possible.  I had made an agreement with a Ragusee but Farfara 

underhanded jew like, charterd the vessel for Barcelona at the same time that he was making 

me a tender of his friendship and influence.  Had I stay’d here I should have impeded the 

operation of government which from the nature of the Demand, and consequences attendent 

on a pusillanimous compliance must be coercive  if government intends to give any cash at all 

here it had better be sent in one of the Frigates at once to save future embroils which we may 

expect every two years at least.
					Tuesday 12th.  Forwarded a detail of our affairs so far to Messrs. OBrien & Eaton with a 

number of Circulars and sent several others privately on board two Malta Vessels, altho Bryan 

McDonogh had orderd the Captains at their peril not to take any letters from the American 

Consul, supposing I had waited untill now to alarm our Citizens.  He shew’d his malice but 

without effect.
					Wednesday I sent my Drogoman this evening to the Bashaw to inform him that it was fifteen 

months since I had received letters from government, that I expected the had arrived and 

that a Courier was on his passage to me, and requested that he would wait ten or twelve 

days, that probably I might receive something satisfactory.  He sent me in answer that he 

would not wait one moment longer than he had promised, that he already had waited too 

long.  I waited upon Daguize who made the same request in my name & obtain’d the same 

answer from the Bashaw, & he inform’d me in confidence that if the Bashaw really intended to 

break with America fifty or Sixty thousand dollars would not prevent him, as he had even 

greater expectations from a War with America, than he had from Sweden or Denmark.
					Thursday 14th.  At 1 P.M. Hadgi Mahamude la Sore came to inform me that the Chaoux were 

a coming to take our Flagstaff down.  I waited untill the Seraskier arrived & then sent Said la 

Sore to the Bashaw to offer him ten thousand dollars in addition to what I had already offerd, 

which was rejected by the Bashaw and orders given to cut away the Flagstaff.  While la Sore 

was away, I sent my drogoman to the Bashaw with enclosure No. 3 who sent it to Siddi 

Daguize who call’d Mr. Nissen the Danish Consul to translate it for him.  This produced an 

order from the Bashaw that if they could not take it down directly to place a number of men 

to the halliards and break it of in the middle which they tried to do in vain but at a quarter 

past two they effected the grand atchievement and our Flagstaff was chop’d down six feet 

from the ground & left reclining on the Terace; “thus ends the first act of this Tragedy, I hope 

the catastrophe may be happy.
					This evening I requested Citizen Nodi Agent for the French Republic to grant me his Vessel on 

the same terms that he charter’d her himself to transport my family to Tunis which he 

promised to do if possible.
					Friday the 15th. made the arrangement with the Danish Consul contained in Enclosure No. 4. 

in order that provision may be made for any of our Countrymen that may be so unfortunate 

as to fall into their hands.
					Saturday “the port was embargoed, and I enter’d into a contract with the Captain of 

an Imperial Polacca, and am now busy embarking my goods, & houshold gods, and will sail for 

Tunis as soon as the Port is open’d, from whence I will forward you several minutiæ worth 

recording;” I must do the Bashaw the justice to say that he has been more polite to me than 

to any other Consul on the same occasion, and that I have suffer’d no personal insult, nor has 

my property been embezzled in the least, and I am permited to walk about where I please, 

exactly the same as before the War commenced.  I have likewise to observe that Captives are 

much better treated here than at Algiers.  The Captains never do any thing, the Officers 

sometimes are made to work on board the Cruisers, & the mariners are allow’d Sunday to 

themselves, but then they get hardly any thing to eat but what they buy themselves.
					I hope Sir you will do me the justice to believe that I have done every thing in my 

power to preserve my country’s peace, and that I have risqued more than almost any 

individual would have done with out orders, to no effect,  “The Bashaw was determined upon 

the War in consequence of the concessions of Sweden, which however are not yet paid, 

therefore any thing I could do would not prevent it.  In February last I alarm’d our commerce 

from Smyrna to London; the result is in the hands of the most high, which if a sufficient force 

is sent into this sea will be propitious, if not expect nothing in future but to pay as large sums 

here as we have at Algiers without having half the security for our commerce.  I am Sir with 

sentiments of the greatest respect Your very Obnt. Hble. Servant
					
						James Lear. Cathcart
					
					
						NB =  Dispatch No. 1 = 3 = 6 of this year only are of consequence.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
